Citation Nr: 0033164	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-17 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.



INTRODUCTION

The veteran had active service from February 1955 to January 
1959 and from September 1990 to April 1991.  He died in 
November 1996.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the RO 
denying service connection for the cause of the veteran's 
death.  It is before the Board for appellate consideration at 
this time.  


REMAND

The veteran's death certificate shows that he died in 
November 1996, at the age of 62.  The cause of death was 
listed as multiple myeloma.  The death certificate further 
indicates that the veteran died at home and that an autopsy 
was not performed.  

During the veteran's latter period of service he served in 
Southwest Asia during the Persian Gulf War.  The appellant 
has contended that the veteran's multiple myeloma was due to 
exposure to explosions of scud missiles, innoculations and 
pills he was given during his latter period of service, and 
his exposure to demolition of munitions in March 1991.  

The evidence associated with the claims folder includes 
service medical records from both of the veteran's periods of 
active service.  The record also contains private clinical 
records documenting treatment for myeloma in 1995 and 1996.  
It appears that the veteran's fatal multiple myeloma was 
initially diagnosed in February 1995.  

In a November 1996 statement, the appellant asserted that the 
veteran was given a Desert Storm Protocol examination in 
September 1994 at the VA medical center in Asheville, North 
Carolina.  The report of this examination is not in the 
claims folder and should be obtained prior to further 
appellate consideration in this case.  


The Board further notes that the Veteran's Claims Assistance 
Act of 2000 (Pub L. No. 106-475, 114 Stat. 2096 (2000) 
requires that the veteran's clinical records be evaluated by 
a physician in order to determine the etiology of his fatal 
multiple myeloma.  Such a review should be accomplished prior 
to further appellate consideration of this case.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1. The RO should obtain the complete 
report of the Desert Storm Protocol 
examination which the veteran 
reportedly underwent on September 20, 
1994, at the VA medical center in 
Asheville, North Carolina, and 
associate same with the claims folder.  

2. Then, the veteran's claims folder 
should thereafter be reviewed by a VA 
oncologist in order to determine the 
etiology of the veteran's multiple 
myeloma.  After a thorough review of 
the record the oncologist should 
render a medical opinion in answer to 
the following questions: (a) is it at 
least as likely as not that the 
veteran's multiple myeloma had its 
onset during either period of active 
service and in particular the 
veteran's period of active service 
from September 1990 to April 1991; (b) 
is it at least as likely as not that 
the veteran's multiple myeloma was 
manifest within one year following the 
veteran's discharge from either period 
of active service and in particular 
his discharge from service in April 
1991; (c) is it at least as likely as 
not that the veteran's multiple 
myeloma was otherwise related to 
service.  

3. When the above development has been 
completed, the RO should review the 
appellants claim.  If the benefit 
sought remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  After 
compliance with any further 
notification requirements under the 
Veteran's Claims Assistance Act of 
2000, the case should then be returned 
to the Board for further appellate 
consideration, if otherwise 
appropriate.  

No action is required of the appellant unless she is so 
informed by the RO.  The purpose of this remand is to obtain 
additional clarifying evidence and to comply with new 
statutory requirements.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



